                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00767-KLM

THE LAFOND FAMILY TRUST,

       Plaintiff,

v.

ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Defendant’s Motion to Address Plaintiff’s

Attorney’s Conflict of Interest, or in the Alternative, to Disqualify [#25]1 (the “Motion”).2

Plaintiff filed a Response [#26] in opposition to the Motion and Defendant filed a Reply

[#28]. This case has been referred to the undersigned for all purposes pursuant to

D.C.COLO.LCivR 40.1(c) and 28 U.S.C. § 636(c), on consent of the parties. See [#19,

#20]. The Court has reviewed the Motion, Response, Reply, the entire case file, and the

applicable law, and is sufficiently advised in the premises. For the reasons set forth below,

the Motion [#25] is DENIED in part and GRANTED in part.

       1
         “[#25]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.
       2
           This matter is also before the Court on Defendant’s Stipulated Motion to Stay Discovery
Depositions Until [the] Court Rules on the Motion to Address Plaintiff’s Attorney’s Conflict of
Interest, or in the Alternative, to Disqualify (Docket #25) [#29] (the “Stipulated Motion”). Given that
the Stipulated Motion seeks to stay depositions in this case pending a ruling on the instant Motion
[#25], the Court denies the Stipulated Motion as moot.

                                                 -1-
                                        I. Background

       This bad faith insurance case involves a claim for hail, wind, and water damage to

Plaintiff’s property under a Homeowner’s Policy issued by Defendant. See generally

Compl. [#6]. Plaintiff alleges that it made a timely claim for the property damage and that

Defendant offered an unreasonably low settlement for the cost of repairs and unreasonably

delayed or denied payment of covered benefits without a reasonable basis in violation of

Colo. Rev. Stat. §§ 10-3-1115 and 10-3-1116, and in breach of the parties’ insurance

contract. See id. ¶¶ 8-27.

       In the instant Motion, Defendant represents that Mr. Richard LaFond (“LaFond”),

Plaintiff’s counsel of record, made Plaintiff’s initial claim for the property damage and was

Plaintiff’s primary contact with Defendant prior to the filing of this lawsuit. [#25] at 2. For

this reason, Defendant argues that Mr. LaFond cannot act as an advocate on Plaintiff’s

behalf in this case because he is a necessary witness and will be subject to cross

examination. Id. Specifically, Defendant asserts that Mr. LaFond “must be disqualified

from this case as the attorney for the Plaintiff, or, in the alternative, disqualified from

depositions and the trial.” Id. at 8.

       In its Response, Plaintiff does not contest Defendant’s characterization of Mr.

LaFond’s involvement in Plaintiff’s insurance claim pre-suit, but nonetheless argues that

the Motion [#25] should be denied. See generally [#26]. Plaintiff first argues that the

request to completely disqualify Mr. LaFond from any involvement or participation in this

case is not supported by law or fact. Id. at 2. Second, Plaintiff argues that Defendant’s

request to disqualify Mr. LaFond from participating at trial is now moot given that Plaintiff

has retained Mr. Robert Lichty (“Lichty”) to represent Plaintiff during trial in place of Mr.

                                              -2-
LaFond. Id. at 3. Finally, Plaintiff asserts that unless Mr. LaFond’s identity will likely be

disclosed to the jury by deposition testimony admitted into evidence, Plaintiff’s counsel

should not be disqualified from conducting depositions. Id. at 4-7.

       In its Reply [#28], Defendant appears to abandon its request that Mr. LaFond be

disqualified either from the case entirely or from trial, stating: “Since Plaintiff’s attorney has

advised that he will not serve as trial counsel in this action, the only issue to be addressed

is whether or not he can take and defend depositions.” Reply [#28] at 3. Pursuant thereto,

Defendant maintains that Mr. LaFond “must be precluded from taking and defending

depositions” because to hold otherwise would, among other reasons, prejudice Defendant

“in not being able to challenge Mr. LaFond’s factual statements and questions during the

depositions in this action.” Id. at 7.

                                      II. Legal Standard

       “A motion to disqualify counsel is addressed to the sound discretion of the district

court.” World Youth Day, Inc. v. Famous Artists Merch. Exch., Inc., 866 F. Supp. 1297,

1301 (D. Colo. 1994). The movant bears the burden of establishing the grounds for

disqualification. World Youth Day, 866 F. Supp. at 1299. “When ruling on a motion for

disqualification of counsel, [the Court] must make specific findings and conclusions.” Id.

(citation omitted). The Court should evaluate motions to disqualify with suspicion, and it

must be aware that such motions may be used to “secure a tactical advantage in the

proceedings.” Pappas v. Frank Azar & Assoc., P.C., No. 06-cv-01024-MSK-BNB, 2007 WL

4224196, at *6 (D. Colo. Nov. 27, 2007) (citing Religious Tech. Ctr. v. F.A.C.T. Net, Inc.,

945 F. Supp. 1470, 1478 (D. Colo. 1996)).

       Pursuant to D.C.COLO.LAttyR 2(a), this District applies the Colorado Rules of

                                               -3-
Professional Conduct as its standards for professional responsibility. Defendant premises

its request on Colorado Rule of Professional Conduct 3.7 (“Rule 3.7”). In pertinent part,

Rule 3.7 prescribes that:

       (a) A lawyer shall not act as advocate at a trial in which the lawyer is likely to
       be a necessary witness unless:
               (1) the testimony relates to an uncontested issue;
               (2) the testimony relates to the nature and value of legal services
               rendered in the case; or
               (3) disqualification of the lawyer would work substantial hardship on
               the client.

“[A] lawyer is a ‘necessary’ witness if his or her testimony is relevant, material and

unobtainable elsewhere.” World Youth Day, 866 F. Supp. at 1302. “[T]he opposing

counsel cannot be disqualified on the basis of speculation or conjecture, and

disqualification can occur only after facts have been alleged that demonstrate a potential

violation of the Rule.” Fognani v. Young, 115 P.3d 1268, 1272 (Colo. 2005) (citation

omitted).

       “[T]he mere violation of [Rule 3.7] does not automatically result in disqualification.”

Id. at 1303 (citation omitted). The Court must determine “whether the litigation can be

conducted in fairness to all parties,” and whether “the claimed misconduct in some way

‘taints’ the trial or the legal system.” World Youth Day, 866 F. Supp. at 1302. In making

this determination, the Court should evaluate whether the jury would be confused by the

advocate also appearing as a witness, and whether the dual role would implicate “an unfair

advantage in rebutting or advancing the substantive allegations at issue.” Id. The Court

must also consider “the nature of the case, with emphasis on (1) the subject of the lawyer’s

testimony; (2) the weight the testimony might have in resolving disputed issues; and (3) the

availability of other witnesses or documentary evidence that might independently establish

                                              -4-
the relevant issues.” People v. Pasillas-Sanchez, 214 P.3d 520, 525 (Colo. App. 2009)

(citation omitted).

                                        III. Analysis

A.     Complete Disqualification

       To the extent that Defendant seeks to completely disqualify Mr. LaFond from

representing Plaintiff in any capacity in this case, this position lacks a legal basis in the

Motion [#25] and appears to have been abandoned by Defendant’s Reply [#28]. In the

Motion, Defendant relies on World Youth Day and Fognani, as grounds for Mr. LaFond’s

disqualification. However, as Plaintiff notes, neither of those cases resulted in the complete

disqualification of counsel. Indeed, the parties in World Youth Day agreed that counsel

“may continue to participate in other pretrial litigation activities such as strategy sessions,

pretrial hearings, mediation conferences, motions practice and written discovery.” 866 F.

Supp. at 1303. In Fognani, the Colorado Supreme Court made clear that “[c]ourts

generally permit an attorney disqualified on [the] basis [of Rule 3.7] to participate fully in

pretrial litigation activities such as strategy sessions, pretrial hearings, mediation

conferences, motions practice and written discovery.” 115 P.3d at 1276.

       Moreover, given that Plaintiff has agreed to retain different counsel to conduct trial,

Defendant’s Reply appears to have abandoned its argument that Mr. LaFond should be

disqualified entirely from the case. Reply [#28] at 3 (“Since Plaintiff’s attorney has advised

that he will not serve as trial counsel in this action, the only issue to be addressed is

whether or not he can take and defend depositions.”). Accordingly, for these reasons, the

Motion [#25] is denied to the extent that Defendant seeks to completely disqualify Mr.



                                              -5-
LaFond from further representing Plaintiff in this case.

B.     Disqualification from Trial

       Given that Plaintiff agrees Mr. LaFond is a necessary witness in this case and has

therefore retained Mr. Lichty to conduct trial in Mr. LaFond’s stead, Defendant’s request

that Mr. LaFond be disqualified from conducting trial is moot. Accordingly, the Motion [#25]

is denied as moot to the extent that Defendant seeks to disqualify Mr. LaFond from

conducting trial.

C.     Disqualification from Depositions

       With respect to the remainder of Defendant’s Motion [#25], both parties recognize

that the crux of their dispute is whether Mr. LaFond must be disqualified from taking and

defending depositions given that he is a necessary witness in the case. See Response

[#26] at 4 (“The only matter for resolution, presented by Defendant’s Motion, is whether

Plaintiff's Counsel can take and defend depositions in this case.”); Reply [#28] at 3 (“Since

Plaintiff’s attorney has advised that he will not serve as trial counsel in this action, the only

issue to be addressed is whether or not he can take and defend depositions.”).

       As an initial matter, the Court notes that the plain language of Rule 3.7 applies only

to an attorney “act[ing] as an advocate at trial.” See also World Youth Day, 866 F. Supp.

at 1303 (same). “Thus, with the informed consent of the client, a lawyer who is likely to be

a necessary witness may accept employment and continue to represent the client in all

litigation roles short of trial advocacy.” Id. However, although “[c]ourts generally permit an

attorney disqualified on this basis to participate fully in pretrial litigation activities such as

strategy sessions, pretrial hearings, mediation conferences, motions practice and written



                                               -6-
discovery[,] . . . where the attorney’s participation in pretrial deposition[s] could be revealed

at trial, the court should bar the attorney from participating in that activity.” Fognani, 115

P.3d at 1276-77 (citing World Youth Day, 866 F. Supp. at 1303); see also CBA Ethics

Committee Opinion, Formal Opinion No. 78: Disqualification of the Advocate/Witness, 5

The Colorado Lawyer 23 (May 2013) (“A lawyer who is a necessary witness generally may

act as an advocate in pretrial activities unless the lawyer’s participation in a particular

pretrial activity would undermine the purpose of Rule 3.7.”).

       As stated above, Defendant relies on two cases in support of its Motion [#25], World

Youth Day and Fognani. World Youth Day involved a breach of contract dispute in which

the defendant’s attorney had significant involvement in drafting and negotiating the

agreement at issue in the litigation. 866 F. Supp. at 1299-1301. The Court disqualified the

defendant’s attorney-witness from taking or defending depositions on the bases of

prejudice to the plaintiff and confusion of the jury if defendant’s attorney was allowed to

conduct depositions. Id. at 1303-04. The Court reasoned:

       Realistically, the testimony from oral depositions in this case cannot easily
       be taken and read into evidence without revealing [defendant’s attorney’s]
       identity as the deposing attorney. Indeed, [defendant’s attorney] himself
       probably will be deposed. Moreover, it is naive to believe that depositions
       are divorced from trial advocacy. Depositions are routinely utilized at trial for
       impeachment, and to present testimony in lieu of live testimony when the
       witness is unavailable. The skill of deposing counsel on direct and
       cross-examination is necessarily woven into the fabric of the trial itself.
       Videotaped depositions present an even greater concern. Unlike oral
       depositions, if these depositions are used at trial in video format, [defendant’s
       attorney’s] impermissible dual role as advocate and witness will be even
       more apparent to the jury.

Id. at 1304. Thus, the Court concluded that the plaintiff could suffer prejudice and that the

trial would be tainted by jury confusion if the defendant’s attorney-witness was allowed to


                                              -7-
take or defend depositions in the case. Id.

       The second case on which Defendant relies is Fognani, a medical malpractice case

in which the plaintiffs retained their son as counsel and endorsed him to testify as a fact

witness. 115 P.3d at 1269-70. Specifically, the plaintiffs in that case disclosed their

attorney as a witness having information related “to his father’s past medical condition, his

father’s care and treatment by [the defendant doctor], conversations with [the doctor]

regarding his father’s conditions as well as other issues in the lawsuit.” Id. at 1270.

Additionally, it was disclosed that the plaintiffs’ attorney “was privy to certain inculpatory

admissions by [the defendant doctor.]” Id. On a petition for review of the district court’s

“broad order” disqualifying the plaintiffs’ counsel from the case, the Colorado Supreme

Court upheld the attorney’s disqualification from trial representation but remanded the case

for the district court to determine the scope of that disqualification with respect to pretrial

activities, including the taking and defending of depositions. Id. at 1276-77. In doing so,

the Colorado Supreme Court cited World Youth Day for the rule “that where the attorney’s

participation in pretrial deposition[s] could be revealed at trial, [ ] court[s] should bar the

attorney from participating in that activity.” Id. at 1277 (citing World Youth Day, 866 F.

Supp. at 1304). The Court further stated:

       Upon assuring that the client has consented to pretrial representation by the
       disqualified attorney, the trial court has the discretion to determine whether
       participation by the attorney in a particular pretrial activity would undermine
       the purpose of Rule 3.7. Accordingly, if for example, the attorney’s dual role
       in deposition proceedings would likely be revealed at trial, the court may
       properly limit the attorney’s role in that activity.

Id.

       Here, Plaintiff concedes that Mr. LaFond is a necessary witness as contemplated


                                              -8-
by Rule 3.7 and therefore, that his testimony is relevant, material, and unobtainable

elsewhere. Motion [#25] at 7; Response [#26] at 3. Plaintiff does not dispute that Mr.

LaFond presented Plaintiff’s claim for the property damage to be adjusted in accordance

with the Homeowner’s Policy at issue. Motion [#25] at 3 (citing Sched. Order [#23] § 4(4));

see generally Response [#26]. Indeed, Plaintiff has disclosed Mr. LaFond as an individual

likely to have discoverable information “concerning the damage sustained by the property

as a result of the June 18, 2018 incident, interactions with various contractors and

representatives of [Defendant], payments made as a result of its claim and the allegations

contained in the Complaint.” Def.’s Ex. A, Pl.’s Initial Disclosures Pursuant to Fed. R. Civ.

P. 26(a)(1) [#25-1] at 1. Additionally, Plaintiff does not contest Defendant’s characterization

that Mr. LaFond was Plaintiff’s primary contact with Defendant during the claims handling

process or that correspondence between Mr. LaFond and Defendant demonstrates his role

in handling Plaintiff’s claim. Motion [#25] at 4; see also Aff. of Charles Jepson [#28-1] ¶ 6.

Therefore, the Court finds no merit in Plaintiff’s argument that Defendant “makes no

attempt to put forward any facts to demonstrate [Mr. LaFond’s] ‘dual role’ . . . .” Response

[#26] at 6.

       On these facts, which Defendant correctly notes are similar to those in World Youth

Day, the Court finds that Mr. LaFond’s dual role as counsel and a necessary witness

naturally raises the distinct risk that his dual role could be revealed through his conducting

of depositions. See World Youth Day, 866 F. Supp. at 1304 (“[I]t is naive to believe that

depositions are divorced from trial advocacy. Depositions are routinely utilized at trial for

impeachment, and to present testimony in lieu of live testimony when the witness is

unavailable.”); see also Stanton v. Encompass Indem. Co., No. 12-cv-00801-PAB-KLM,

                                              -9-
2012 WL 3638795, at *5 (D. Colo. Aug. 23, 2012) (disqualifying plaintiff’s counsel from

conducting depositions in bad faith insurance dispute where counsel was a necessary

witness and the point of contact for plaintiffs’ insurance claim against defendant pre-suit).

       Plaintiff attempts to downplay this risk by making three arguments. First, Plaintiff

argues that Defendant has failed to carry its burden of demonstrating that Mr. LaFond’s

“participation in depositions, if admitted at trial, would reveal his ‘dual role.’” Response [#26]

at 6. Plaintiff asserts, by citing a Sixth Circuit decision that predates World Youth Day and

Fognani, that because Defendant has failed to offer sufficient facts, the Court cannot make

the “factual inquiry” necessary to grant Defendant’s request. Id. (citing General Mill Supply

Company v. SCA Services, Inc., 697 F.2d 704, 710 (6th Cir. 1982)).

       With respect to this argument, Plaintiff appears to suggest that Defendant must offer

factual evidence showing that a jury would likely learn of Mr. LaFond’s dual role through

the admission of deposition testimony at trial. It is unclear to the Court, however, how

Defendant could accomplish this given that the present Motion must necessarily be

adjudicated before any deposition can taken place.3 The “factual inquiry” to which Plaintiff

refers speaks to the requisite finding that an attorney is a necessary witness and should

therefore be disqualified from conducting trial, not to the likelihood of a jury discovering the

attorney’s dual role through deposition testimony. See Gen. Mill Supply Co., 697 F.2d at

710-11 (discussing the necessity of a “factual inquiry” that would allow appellate review in

the context of disqualifying an attorney-witness from the entire case), 716 (regarding the

decision to disqualify counsel from conducting depositions to be “within the sound


       3
          The parties recognize as much given the unopposed request to stay depositions pending
a ruling on Defendant’s Motion [#25]. See Stipulated Motion [#29].

                                              -10-
discretion of a trial judge” and acknowledging that “[n]ot even the possible confusion of the

jury would be averted by exclusion from the ‘trial’ only”); see also World Youth Day, 866 F.

Supp. at 1299-1301 (concluding, after finding a factual basis to disqualify the attorney-

witness from conducting trial, that disqualification from conducting depositions was also

appropriate given the purpose of Rule 3.7 to “avoid the prejudice associated with jury

confusion resulting from an attorney acting as both advocate and witness”).

       As outlined above, Plaintiff concedes the factual basis on which Mr. LaFond is

deemed a necessary witness in this case and effectively agrees that he should be

disqualified from conducting trial in this matter for that reason. No case cited by either

party suggests that extending the disqualification to the taking and defending of depositions

requires a separate factual inquiry into whether a jury is more likely or not to discover this

dual role through the admission of deposition testimony at trial.

       Second, Plaintiff provides an Affidavit of Mr. LaFond [#26-1] to argue that it “has put

forward various facts to demonstrate that[ ] this is not the type of case where Plaintiff[’]s

Counsel’s ‘dual role’ will be revealed by his taking and defending depositions.” Id. at 7.

Specifically, Mr. LaFond attests:

       9.     My representation of Plaintiff will not be adversely affected by
              Plaintiff’s interest in my expected testimony.
       10.    I see no likelihood that my identity as the deposing attorney for
              Plaintiff will be disclosed to the jury.
       11.    My “dual role” as Attorney/Witness will not be disclosed in deposition
              transcripts submitted into evidence at trial, especially if reasonable
              steps are taken to prevent such disclosure.
       12.    I will give no contradictory testimony to that of other witnesses on
              behalf of Plaintiff; nor will any of my testimony place me into a “Catch
              22 situation.”
       13.    There are no allegations that I have engaged in any
              misrepresentations or wrongful conduct in this matter.
       14.    Defendant makes no legal claim against Plaintiff or myself in this

                                            -11-
              action.

Aff. of Mr. LaFond [#26-1] ¶¶ 9-14. Aside from the fact that this Affidavit is entirely self-

serving, the Court agrees with Defendant that what Mr. LaFond overlooks is “the unfair and

difficult situation which will arise in a deposition when he asks a question of the deponent

and challenges the response based on his recollection of events[.]” Reply [# 28] at 5. “Any

time he challenges the deponent’s response, Mr. LaFond becomes a witness and not an

advocate” which, in turn, prejudices Defendant’s counsel who cannot challenge or cross-

examine Mr. LaFond’s recollection of events during the deposition.              Id.   Moreover,

Defendant states that Mr. LaFond himself will be deposed in this case. Reply [#28] at 5.

This logically raises questions of how Mr. LaFond can defend his own deposition and how

objections would be made or resolved, which Plaintiff fails to address. See generally

Response [#26].

       Finally, Plaintiff offers to alleviate the risk of revealing Mr. Lafond’s dual role to the

jury by redacting any reference to him, “by name or context,” in any deposition testimony

or portion thereof admitted into evidence at trial. Id. at 7 (citing Culebras Enterprises Corp.

v. Rivera-Rios, 846 F.2d 94, 101 n.9 (1st Cir. 1988) for the proposition that the problem of

revealing an attorney-witness’s dual role to the jury through deposition testimony “could

ordinarily be solved . . . by redacting the attorney-witness’s name from the deposition”); see

Aff. of Mr. LaFond [#26-1] ¶ 15. Although this proposal does have some appeal on its face,

it fails to address the prejudicial and practical concerns raised above about the actual

taking of depositions in the case. Moreover, the case to which Plaintiff cites in support of

this proposal is not binding precedent in the Tenth Circuit and only suggests redaction as

a potential solution in dicta without any analysis. See Culebras Enterprises Corp., 846 F.2d

                                              -12-
at 101 n.9.     Plaintiff offers no Tenth Circuit authority, and the Court finds none, to

demonstrate that simply redacting deposition material is an adequate remedy to the dual

role concerns Rule 3.7 seeks to address. For these reasons, the Court is not persuaded

that redacting references to Mr. LaFond in deposition testimony admitted at trial would

remedy the prejudice to Defendant during depositions or reduce the risk of the jury learning

of Mr. LaFond’s dual role during trial.4

        Therefore, given that Mr. LaFond is a necessary witness for purposes of Rule 3.7,

the Court finds that, in furtherance of Rule 3.7’s purpose, Defendant could suffer prejudice

and the trial could be tainted by jury confusion if Mr. LaFond is permitted to take or defend

depositions. World Youth Day, 866 F. Supp. at 1304; see Stanton, 2012 WL 3638795, at

*5. Accordingly, the Motion [#25] is granted to the extent that Defendant seeks to preclude

Mr. LaFond from taking or defending depositions in this case.

                                           IV. Conclusion

        For the foregoing reasons,

        IT IS HEREBY ORDERED that the Motion [#25] is DENIED in part and GRANTED

in part. The Motion is denied to the extent that Defendant seeks to completely disqualify

Mr. LaFond from representing Plaintiff in any capacity in this case. The Motion is denied


        4
           The Court does not consider Plaintiff’s request for an order permitting it to take the
depositions of “Plaintiff’s witnesses by telephone, to decrease face-to-face interaction” and,
presumably, to further reduce the risk of Mr. LaFond’s identity being disclosed at trial. First, Plaintiff
presents this proposal as a request for relief and fails to offer any explanation as to how telephonic
depositions would reduce the risk of disclosing Mr. LaFond’s dual role to the jury. D.C.COLO.LCivR
7.1(d) (“A motion shall not be included in a response or reply to the original motion. A motion shall
be filed as a separate document.”). Second, it is unclear what Plaintiff is specifically seeking given
that, pursuant to Mr. LaFond’s Affidavit, Plaintiff offers a different proposal that “Defendant’s
witnesses’ depositions be taken by telephone, which would eliminate personal contact.” Aff. of Mr.
LaFond [#26-1] ¶ 15(b) (emphasis added).

                                                  -13-
as moot to the extent that Defendant seeks to disqualify Mr. LaFond from conducting trial.

The Motion is granted to the extent that Defendant seeks to preclude Mr. LaFond from

taking or defending depositions in this case. Accordingly,

      IT IS FURTHER ORDERED that Mr. Richard LaFond is disqualified from taking or

defending any deposition in this matter.

      IT IS FURTHER ORDERED that the Stipulated Motion [#29] is DENIED as moot.

      Dated: August 8, 2019




                                           -14-
